Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 1 of 10




                                             ECF Nos. 2, 36
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 2 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 3 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 4 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 5 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 6 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 7 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 8 of 10
Case 2:19-cv-00116-JAD-PAL Document 36 Filed 03/07/19 Page 9 of 10




            IT IS FURTHER ORDERED that nothing contained herein limits or waives any

cause of action, counterclaim, or affirmative defense that the parties have alleged or may
allege in this litigation.
                                               _________________________________
                                                          ________________ _ _____
                                               U.S. District
                                                          ct Ju
                                                             JJudge
                                                               udge
                                                                ddgge Jennif
                                                                      Jennifer
                                                                           fer
                                                                            e A.
                                                                               A D
                                                                                 Dorsey
                                               Dated: March 7, 2019
